Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brandon Piper, a federal prisoner, appeals the district court’s order accepting *430the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and we affirm for the reasons stated by the district court. Piper v. Wilson, No. 2:15-cv-00154-AWA-LRL, 2016 WL 324983 (E.D. Va. Jan. 26, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED